The following order has been entered on the motion filed on the 19th of October 2016 by Defendant for Appeal:
"Motion Dismissed by order of the Court in conference, this the 8th of December 2016."
Upon consideration of the petition filed by Defendant on the 19th of October 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Denied by order of the Court in conference, this the 8th of December 2016."
Upon consideration of the second petition filed by Defendant on the 19th of October 2016 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Guilford County:
"Denied by order of the Court in conference, this the 8th of December 2016."